Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered. Claims 1, 7, 10, and 15-20 have been amended. Claim 12 has been canceled. Claim 21 has been added. Claims 1-11 and 13-21 remain pending in the application.

Response to Amendments
3.	Applicant’s amendments to the claims 1, 15, and 19 have been fully considered and are persuasive. The amendments provided to overcome the 112(a) rejection issued in the last office action is sufficient. The 35 U.S.C § 112(a) rejection of claims 1, 15, and 19 is respectfully withdrawn.

Response to Arguments
4.	Argument, Applicant argues that Koch, different modifications are performed to the left and right portions, e.g., the left portion is narrowed while the right portion either stays the same or widens. Thus, a "second instance" of a particular modification is not performed to Koch's keyboard. Furthermore, the modifications discussed in Koch are performed to a single UI, not to a "second" UI based on modifications to a "first" UI.
5.	Responding to Argument, Examiner respectfully disagrees and notes that Koch teaches the above argued features; wherein as shown in FIG. 5JJJ, which shows gesture 5186 being detected on display while in the reconfiguration mode. In this case, gesture 5186 includes a left thumb contact moving 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 15, the claim recites “based at least on the customized first layout of the first Ul, automatically performing a second instance of the particular layout modification to at least one of a position, a rotation, or a scale of a second left hand group of second controls of a second UI to obtain a customized second layout of the second Ul. However, the specification does not support the above features. While the specification describes the second group of second controls of the second UI, it appears to be silent as the second group of second controls is for the second left hand group. Instead, the second group of second controls is referred as a right hand control group throughout the Applicant’s .

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2, 4-6, 11, 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1).

	Claim 1: Koch teaches a method, comprising: 
providing a first user interface (UI) (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA; para. [0295]) configured with a first plurality of controls in a first layout (i.e. fig. 5AAA, 5039-A (the left portion); para. [0295]); 
in response to a customization input, performing a first instance of a particular layout modification to at least one of a position, a rotation, or a scale of a first group of controls in the first layout to obtain a customized first layout of the first UI (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]); 
(i.e. fig. 5AAA, 5039-B (the right portion); para. [0295]), wherein the second plurality of controls is different from the first plurality of controls and the second UI includes a second group of controls having a spatial correspondence with the first group of controls of the first UI (i.e. integrated input area 5039 includes split keyboard portions 5039-A (the left portion) and 5039-B (the right portion); para. [0295]); and 
based at least on the customized first layout of the first UI, automatically performing a second instance of the particular layout modification to at least one of a position, a rotation, or a scale of the second group of controls in the second layout (i.e. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK, and the keys in split keyboard portions 5039-A and 5039-B rescale in accordance with the size reduction of split keyboard portions 5039-A and 5039-B, respectively; para. [0301]).

Claim 2: Koch teaches the method of claim 1. Koch further teaches wherein the first group of controls and the second group of controls share positioning relative to other groups of controls in the first layout and second layout, respectively (i.e. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK, and the keys in split keyboard portions 5039-A and 5039-B rescale in accordance with the size reduction of split keyboard portions 5039-A and 5039-B, respectively; para. [0301]).

Claim 4: Koch teaches the method of claim 2. Koch further teaches wherein: the first group of controls is based on a first socket group comprising a plurality of first control sockets, the first plurality of controls being selectively assigned to the plurality of first control sockets (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA. Integrated input area 5039 includes split keyboard portion 5039-A (the left portion); para. [0295]); and the second group of controls is based on a second socket group (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA. Integrated input area 5039 includes split keyboard portion 5039-B (the right portion); para. [0295]).

Claim 5: Koch teaches the method of claim 4. Koch further teaches wherein: the first socket group is part of a first template with a first plurality of socket groups; and the second socket group is part of a second template with a second plurality of socket groups (i.e. integrated input area 5039 includes split keyboard portions 5039-A (the left portion) and 5039-B (the right portion); para. [0295]).

Claim 6: Koch teaches the method of claim 5. Koch further teaches wherein: the first UI comprises a first plurality of groups of controls based on the plurality of first socket groups in the first template; andApplication No.: 16/509,203 Attorney Docket No.: 406715-US-NPPage 3 of 13the second UI comprises a plurality of groups of controls based on the plurality of second socket groups in the second template (i.e. fig. 5AAA, integrated input area 5039 includes split keyboard portions 5039-A (the left portion) and 5039-B (the right portion); para. [0295]).

Claim 11: Koch teaches the method of claim 4. Koch further teaches comprising: customizing the first UI by moving a first control in the first group of controls from a first socket to a second socket in the first socket group (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]).

Claim 14: Koch teaches the method of claim 1. Koch further teaches comprising: displaying the second UI on a display device as an overlay over displayed application-generated content (i.e. Integrated input area 5039 is displayed as an overlay over application content area 5062 in FIG. 5P; para. [0259]).

Claim 15: Koch teaches a computer-readable medium having program code recorded thereon that, when executed by at least one processor, causes the at least one processor to perform acts (i.e. Executable instructions for performing these functions may be included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processors; para. [0007]) comprising: 
providing for display on a display device (i.e. portable devices with touch-sensitive displays; para. [0118]), a first user interface (UI) (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA; para. [0295]) configured with a first left hand group of first controls that are customizable as a group by changing at least one of a position, a rotation, or a scale of the first left hand group (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]);
in response to a customization input, performing a first instance of a particular layout modification to at least one of the position, the rotation, or the scale of the first left hand group of first controls to obtain a customized first layout of the first UI (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]); and
(i.e. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK, and the keys in split keyboard portions 5039-A and 5039-B rescale in accordance with the size reduction of split keyboard portions 5039-A and 5039-B, respectively; para. [0301]).

Claim 18: Koch teaches the computer-readable medium of claim 16. Koch further teaches wherein: the first left hand group of first controls is based on a first socket group comprising a plurality of first control sockets (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA. Integrated input area 5039 includes split keyboard portion 5039-A (the left portion); para. [0295]); and the second left hand group of second controls is based on a second socket group comprising a plurality of second control sockets (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA. Integrated input area 5039 includes split keyboard portion 5039-B (the right portion); para. [0295]).

Claim 19: Koch teaches a system comprising:
one or more processors; and one or more computer-readable storage media storing instructions which, when executed by the one or more processors, cause the one or more processors to (i.e. Executable instructions for performing these functions may be included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processors; para. [0007]): 
provide, for display on a display device (i.e. portable devices with touch-sensitive displays; para. [0118]), a first user interface (UI) (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA; para. [0295]) configured for a first application and configured with a first group of controls on which a first instance of a particular customization has been performed (i.e. While device 100 is in the reconfiguration mode, gesture 5178 is detected on display 112. Gesture 5178 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5178, split keyboard portion 5039-A reduces in size (e.g., in width, height, or both width and height) in UI 5000CCC, as shown in FIG. 5CCC; para. [0297]); and
automatically apply a second instance of the customization to a second group of controls in a second UI, wherein the second group of controls has a spatial correspondence with the first group of controls (i.e. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK, and the keys in split keyboard portions 5039-A and 5039-B rescale in accordance with the size reduction of split keyboard portions 5039-A and 5039-B, respectively; para. [0301]), and
wherein the second instance of the customization comprising modifying at least one of a position, a rotation, or a scale of the second group of controls (i.e. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK, and the keys in split keyboard portions 5039-A and 5039-B rescale in accordance with the size reduction of split keyboard portions 5039-A and 5039-B, respectively; para. [0301]) based at least on the first instance of the customization having been previously applied to a position, a rotation, or a scale of the first group of controls (i.e. While device 100 is in the reconfiguration mode, gesture 5178 is detected on display 112. Gesture 5178 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5178, split keyboard portion 5039-A reduces in size (e.g., in width, height, or both width and height) in UI 5000CCC, as shown in FIG. 5CCC; para. [0297]) with which the second group of controls has the spatial correspondence (i.e. integrated input area 5039 includes split keyboard portions 5039-A (the left portion) and 5039-B (the right portion); para. [0295]).

Claim 20: Koch teaches the system of claim 19. Koch further teaches wherein the instructions, when executed by the one or more processors, cause the one or more processors to: provide, for display on the display device, an editor configured to receive customization input and perform the first instance of the customization of the first UI in response to the customization input (i.e. While device 100 is in the reconfiguration mode, gesture 5178 is detected on display 112. Gesture 5178 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5178, split keyboard portion 5039-A reduces in size (e.g., in width, height, or both width and height) in UI 5000CCC, as shown in FIG. 5CCC; para. [0297]).

Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1) in view of Kotler et al. (U.S. Patent Application Pub. No. US 20130019203 A1).

Claim 3: Koch teaches the method of claim 2. Koch further teaches comprising: customizing the first UI by modifying the position, and the scale of the first group of controls (i.e. FIG. 5JJJ depicts UI 5000JJJ, which shows gesture 5186 being detected on display 112 while in the reconfiguration mode, in some other embodiments. Gesture 5186 includes a left thumb contact moving toward the left edge of display 112. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK; para. [0301]).
Koch does not explicitly teach modifying the rotation of the first group of controls.
However, Kotler teaches comprising: customizing the first UI by modifying the position, the rotation, and the scale (i.e. the application may either expand or shrink the size of each of the first and second sets of controls to encompass the context based menu according to displayed number of controls; para. [0045]) of the first group of controls (i.e. the application may retrieve custom position information about the set of controls from the custom configuration. Subsequently, the application may position the set of controls in the context based menu using location and rotation information retrieved from the custom position information; para. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Kotler. One would have been motivated to make this modification because it provides an intuitive way to customize the graphical interface controls.

Claim 7: Koch teaches the method of claim 1. Koch further teaches comprising: in absence of explicit customization input directed to the second group of controls, automatically modifying the position, and the scale of the second group of controls based at least on corresponding modifications to the position, and the scale of the first group of controls indicated by the customization input (i.e. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK, and the keys in split keyboard portions 5039-A and 5039-B rescale in accordance with the size reduction of split keyboard portions 5039-A and 5039-B, respectively; para. [0301]).
Koch does not explicitly teach modifying the rotation of the second group of controls.
However, Kotler teaches comprising: modifying the position, the rotation, and the scale of the second group of controls based at least on corresponding modifications to the position, the rotation, and the scale (i.e. the application may either expand or shrink the size of each of the first and second sets of controls to encompass the context based menu according to displayed number of controls; para. [0045]) of the first group of controls indicated by the customization input (i.e. Location information may enable the user to reorder controls. Rotation information may enable the user to reorient a control, or increase/decrease a number of elements on the menu (e.g., more or fewer than eight elements). However, both location and rotation information may be limited by the system to prevent a user from overlapping controls or having a high number of controls in a menu preventing usability; para. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Kotler. One would have been motivated to make this modification because it provides an intuitive way to customize the graphical interface controls.

Claim 8: Koch and Kotler teach the method of claim 7. Koch further teaches comprising: in response to the customization input, simultaneously modifying the first group of controls and at least one other group of controls in the first layout (i.e. In response to detection of gesture 5186, both split keyboard portions 5039-A and 5039-B reduce in size (e.g., in width, height, or both width and height) in UI 5000KKK, as shown in FIG. 5KKK, and the keys in split keyboard portions 5039-A and 5039-B rescale in accordance with the size reduction of split keyboard portions 5039-A and 5039-B, respectively; para. [0301]).

11.	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1) in view of Chaudhri et al. (U.S. Patent Application Pub. No. US 20150365306 A1).

Claim 10: Koch teaches the method of claim 1. Koch does not explicitly teach wherein the first UI and the second UI are configured for use with different applications.
However, Chaudhri teaches wherein the first UI and the second UI are configured for use with different applications (i.e. FIG. 6A is schematic of a touch-sensitive display used to illustrate a shared screen view 600 of the computing device 100, in accordance with some embodiments. In the illustrated embodiment, the shared screen view simultaneously displays multiple applications to allow for multitasking on the computing device 100; para. [0532]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Chaudhri. One would have been motivated to make this modification because it provides an effective way for multitasking on the computing device.

Claim 17: Koch teaches the computer-readable medium of claim 16. Koch does not explicitly teach a second application other than the first application.
However, Chaudhri teaches the first UI is configured for a first application; and the second UI is configured for a second application other than the first application (i.e. FIG. 6A is schematic of a touch-sensitive display used to illustrate a shared screen view 600 of the computing device 100, in accordance with some embodiments. In the illustrated embodiment, the shared screen view simultaneously displays multiple applications to allow for multitasking on the computing device 100; para. [0532]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Chaudhri. One would have been motivated to make this modification because it provides an effective way for multitasking on the computing device.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1) in view of Kotler et al. (U.S. Patent Application Pub. No. US 20130019203 A1) and further in view of Kim et al. (U.S. Patent Application Pub. No. US 20130120447 A1).

Claim 9: Koch and Kotler teach the method of claim 8. Koch further teaches wherein the first group of controls is configured to display on a first side of a display and the at least one other group of controls is configured to display on a second side of the display (i.e. FIG. 5AAA depicts UI 5000AAA displayed on display 112. UI 5000AAA includes text entry area 5002, with cursor 5004 and input text 5006 displayed in text entry area 5002. Integrated input area 5039 is also displayed in UI 5000AAA. Integrated input area 5039 includes split keyboard portion 5039-A (the left portion); para. [0295]).
Koch and Kotler do not explicitly teach 	moving the first group of controls to the second side of the display; and moving the at least one other group of controls to the first side of the display.
However, Kim teaches moving the first group of controls to the second side of the display in response to the customization input; and moving the at least one other group of controls to the first side of the display in response to the customization input (i.e. figs. 18A, 18B, the two windows 240 and 250 displayed on the main screen 210 in the split mode, the user may switch the displayed positions of the two windows 240 and 250 by a touch; para. [0171-0173]).
Therefore, it would have bee0n obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Koch and Kotler to include the feature of Kim. One would have been motivated to make this modification because it provides a mobile device for efficiently executing multiple applications using a User Interface.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (U.S. Patent Application Pub. No. US 20140071054 A1) in view of Bacinschi (U.S. Patent Application Pub. No. US 20160098172 A1).

Claim 13: Koch teaches the method of claim 2. Koch does not explicitly teach providing a library of available control layouts; and selecting the first layout from the library in response to user input from a user browsing the available control layouts of the library.
However, Bacinschi teaches providing a library of available control layouts (i.e. fig. 6 is an example screen 600 for selecting a customized user interface from a repository of customized user interfaces. For example, a user can be running a software application and begin a GUI selection process; para. [0065]); and selecting the first layout from the library in response to user input from a user browsing the available control layouts of the library (i.e. fig. 6, A template selection mode can be entered, such as by clicking or touching the “select template” tab 610. When the template selection mode is entered, the screen 600 can display the page 630 to customize and a list of popular templates 620; para. [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Koch to include the feature of Bacinschi. One would have been motivated to make this modification because it creates a well-designed interface for one individual user, a different individual may prefer a different interface.

Allowable Subject Matter
Claims 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Heo et al. (Pub. No. US 20180136835 A1), a keyboard setting screen may include a screen size setting bar, a keyboard type setting region and a keyboard details setting region .
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173